     Case 2:19-cv-01612-KJM-CKD Document 26 Filed 03/11/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    RENEE BOOTH, BRADLEY                            No. 2:19-cv-01612-KJM-CKD
      CONVERSE, K.C.,
11                                                    AMENDMENT TO THE
                        Plaintiff,                    SCHEDULING ORDER
12
             v.
13
      UNITED STATES OF AMERICA,
14
                        Defendant.
15

16

17                 The parties jointly request (ECF No. 25) to amend dates in the pretrial scheduling

18   order (ECF No. 24). Good cause appearing, the court GRANTS this request, as follows:

19
                   Description                        Existing Date                New Date
20
      US Expert Disclosure                       June 4, 2021               July 16, 2021
21    Rebuttal Expert Disclosure                 June 18, 2021              July 30, 2021
      Expert Discovery Cutoff                    October 15, 2021           November 26, 2021
22
      Dispositive Motion Hearing By              December 17, 2021          February 11, 2022
23
     This amendment does not alter any other portions of the initial scheduling order (ECF No. 14).
24

25                 IT IS SO ORDERED.

26   DATED: March 10, 2021.
27

28
